Title: To James Madison from Sylvanus Bourne, 12 November 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


12 November 1801, Amsterdam. States difficulty of defining current political situation in Europe or predicting its ultimate form. Upcoming congress at Amiens will undertake this business; promises to communicate results. Adds in a postscript that late changes in Netherlands are a “visible departure” from the principles that gave rise to the revolution.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.


   A full transcription of this document has been added to the digital edition.
